People v Broccoli (2017 NY Slip Op 05451)





People v Broccoli


2017 NY Slip Op 05451


Decided on July 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-06554
 (Ind. No. 824-15)

[*1]The People of the State of New York, respondent,
vRaymond Broccoli, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered May 6, 2016, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Although a claim that a plea of guilty was not voluntary survives a valid waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10; People v Solis, 111 AD3d 654, 655; People v Joseph, 103 AD3d 665), the defendant's contention that his plea was not knowing, voluntary, and intelligent is unpreserved for appellate review (see CPL 220.60[3]; People v Wolven, 105 AD3d 782; People v Elufe, 102 AD3d 982). Furthermore, contrary to the defendant's contention, the Supreme Court had no duty to inquire as to whether he wanted to withdraw his plea since there was nothing in the defendant's plea allocution that clearly cast significant doubt on his guilt, called into question the voluntariness of the plea, or negated an essential element of the crime (see People v Lopez, 71 NY2d 662, 666). In any event, the record demonstrates that the defendant's plea was knowing, voluntary, and intelligent (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d at 666; People v Harris, 61 NY2d 9, 17).
DILLON, J.P., SGROI, MALTESE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court